Exhibit 99.1 March 26, 2008 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL, INC. PROVIDES ADDITIONAL SUMMARY OF RAYMOND JAMES BANK STATISTICS ST. PETERSBURG, Fla. – In response to numerous inquiries, we are releasing a statistical summary of some key measures of Raymond James Bank. Going forward, the firm intends to provide this updated data as part of the quarterly earnings releases.Due to the limited nature of this data, a consistent correlation to earnings should not be assumed. Raymond James Bank is a federally chartered savings bank, regulated by the Office of Thrift Supervision, which provides residential, consumer and commercial loans, as well as FDIC-insured deposit accounts, to clients of the Raymond James Financial broker-dealer subsidiaries and to the general public. The bank also purchases residential whole loan packages and is active in bank participations and corporate loan syndications. The bank operates from a single branch location adjacent to the Raymond James headquarters complex in St. Petersburg, Florida. Its deposits consist predominately of cash balances swept from the investment accounts of Raymond James & Associates and Raymond James Financial Services clients. In all periods presented, Raymond James Bank was categorized as “well capitalized” under the bank regulatory framework. Corporate Loan Portfolio Raymond James Bank's corporate loan portfolio is comprised of project finance real estate loans and commercial lines of credit and term loans. The majority of these loans are participations in Shared National Credits agented by approximately 30 different financial institutions with whom the bank has created a relationship. The bank is sometimes involved in the initial syndication of the loan at inception and some of these loans have been purchased in secondary trading markets. Regardless of source, all loans are independently underwritten to bank credit policies, are subject to loan committee approval, and credit quality is continually monitored by corporate lending staff. Approximately one-third of the corporate borrowers have a capital markets relationship with Raymond James. More than half of the bank's corporate borrowers are public companies and nearly two-thirds have annual EBITDA greater than $50 million. The bank's corporate loans are generally secured by all assets of the borrower and in some instances are secured by mortgages on specific real estate. In a limited number of transactions, loans in the portfolio are extended on an unsecured basis to very creditworthy borrowers. There are no subordinated loans or mezzanine financings in the corporate loan portfolio. Residential Loan Portfolio Raymond James Bank's residential loan portfolio consists primarily of first mortgage loans originated by the bank via referrals of the firm's clients from Raymond James Private Client Group financial advisors, and first mortgage loans purchased by Raymond James Bank originated by select large financial institutions. These purchased mortgage loans represent over 90% of the bank's residential portfolio. All of the bank's residential loans adhere to strict bankunderwriting parameters pertaining to credit score and credit history, debt-to-income ratio of the homeowner, loan-to-value, and combined loan-to-value (including second mortgage/ home equity loans). On average, three-fourths of the purchased residential loans are re-underwritten by the bank staff prior to purchase, with the remainder coming from long-standing sources and meeting extremely high credit criteria. The vast majority of the residential loans are fully documented loans to owner-occupant borrowers. More than three-fourths of the bank's residential loans are interest-only for an initial period of the loan, typically 3-5 years, then become fully amortizing. The bank has a long history with these types of loans. Originated 15 or 30-year fixed rate mortgages are typically sold to correspondents and only retained on an exception basis. The vast majority of Raymond James Bank’s loans are serviced by the seller of the mortgages or by third party professional firms. -more- March 26, 2008
